- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul in re company this letter replaces our letter dated date and constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the conditional waiver has been granted the company a bs to the consumer the company has experienced fiscal and - fiscal years and negative working_capital for the substantial temporary hardship as evidenced by net losses for the and years the company has taken steps to effect recovery that include reducing wages to clerical union members salaried employees and owners introducing new management in manufacturing to increase efficiencies and output bringing in an outside consulting firm that specializes in turnaround work and positioning their consultant as the chief operating officer producing labels for the industry that include additional product information to meet current trends in the industry and diversification of flexible packaging to focus on other types of _and other products and hiring a new sales person so with extensive experience in this market while the company experienced a loss for the first quarter of the current fiscal_year the company experienced a profit for the period from january and for the month may through april the plan was amended to cease benefit accruals for non-union employee and operating engineers as of september union participants as of february deficiencies for the beginning-of-year accumulated_funding_deficiency for the plan_year beginning october _ the ratio of the plan’s current_liability to the value of assets is the plan experienced funding plan years resulting in a and to cease benefit accruals for and the this waiver has been granted subject_to the following conditions which you have agreed to the company will contribute the minimum_funding_standard to the plan by the period described in sec_412 of the code for the plan years ie by june of the beginning october following year including the amortization payments for the conditional waiver granted by this letter and and october any taxes owed for the plan under section a of the code for the will be paid_by the company by plan_year beginning october days from the date of this letter if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa _which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely f ala 1v he donna m prestia acting manager employee_plans actuarial group cc manager ep classification
